Title: To James Madison from Josiah, III Quincy, 13 February 1808
From: Quincy, Josiah, III
To: Madison, James



(copy)
Sir:
Committee Room, 13. Feb. 1808.

The committee to whom was referred the message of the President of the United States of the 9th. instant, relative to the war, commenced against the United States by the Dey of Algiers have instructed me to request that you would cause to be laid before them, the present state of the pecuniary stipulations of the United States with that regency; the period to which they are known to have been fulfilled; the amount and nature of ye. remittances on account of such annual payments as are not yet known to be discharged; specifying the persons, to whom, and the time when, such remittances were made.
The committee are also desirous of being informed of the present state of the Dey’s maritime force, so far as that information is in the possession of your department.  I am, Sir, very respectfully, your hble Servt.

Josiah Quincy

